Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into by and between, and
shall inure to the benefit of and be binding upon, the following parties:

STUART SPENCE, hereinafter referred to as “Employee”; and

MCDERMOTT, INC., a Delaware corporation, hereinafter referred to as the
“Company.”

W I T N E S S E T H:

WHEREAS, Employee is currently an employee of the Company;

WHEREAS, pursuant to a resignation letter in the form attached hereto as Exhibit
A, Employee has tendered to McDermott International, Inc., a Panamanian
corporation of which the Company is a wholly owned subsidiary (“MII”),
Employee’s resignation from all positions held as an officer, employee, member
of the board of directors or board of managers (and member of any and all
committees thereof), of MII and its subsidiaries and joint venture entities, and
from any and all positions or capacities with respect to any employee benefit
plan sponsored or maintained by any such entity, effective November 4, 2019 (the
“Resignation Date”); and

WHEREAS, Employee and the Company mutually desire to establish and agree on the
terms and conditions of Employee’s separation from service;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and obligations set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Employee and the Company hereby agree as follows:

Section 1. Termination Date and Type. For purposes of interpreting and applying
the provisions of compensation arrangements and employee benefit plans of MII or
any of its subsidiaries (including the Company) applicable to Employee and
subject to Section 2 hereof, (a) Employee’s date of termination shall be the
Resignation Date, (b) Employee’s termination of employment is voluntary by
Employee and not by the Company, and (c) subject to complying with the
requirements of this Agreement, Employee shall be entitled to the compensation
and benefits provided in this Agreement.

Section 2. Severance Benefits and Payments. Subject to the execution of this
Agreement by Employee and the lapse of the seven (7) day revocation period
referenced in Section 7 hereof (the “Revocation Period”) without revocation of
this Agreement or any part hereof by Employee, Employee shall be entitled to
receive the following payments and benefits, to which Employee would not
otherwise be entitled, subject to the terms and conditions set forth in this
Agreement:

(a)    in a lump-sum payment, the amount of $866,666.67 (consisting of the
Second Retention Payment and Third Retention Payment, as such terms are defined
in that



--------------------------------------------------------------------------------

certain Retention Bonus letter agreement between Employee and MII, dated as of
October 17, 2019) subject to normal statutory and tax withholdings (the
“Severance Payment”). The Severance Payment will be paid three (3) days after
the end of the Revocation Period.

(b)    each currently outstanding award of MII restricted stock units (“RSUs”)
granted to Employee under the 2016 McDermott International, Inc. Long Term
Incentive Plan (the “MII LTIP”) which would, absent Employee’s termination of
employment, remain outstanding and, to the extent applicable, continue to vest
during the period from the Resignation Date through March 1, 2022 (the “Extended
Vesting Period”) shall remain in full force and effect and, to the extent
applicable, shall become vested and shall be settled on the first to occur of
(i) the date such award would otherwise be settled in accordance with the terms
of the MII LTIP and the applicable grant agreement if Employee’s employment had
continued during the Extended Vesting Period and (ii) March 15, 2020. Any and
all other outstanding unvested equity- or performance-based awards previously
granted to Employee by the Company shall be forfeited as of the Resignation
Date;

(c)    Employee’s unvested benefits under the McDermott International, Inc.
Director and Executive Deferred Compensation Plan (the “EDCP”) shall be fully
vested as of the Resignation Date and such amounts shall be paid in accordance
with the terms of the EDCP;

(d)    a lump-sum payment in an amount equal to the cost of funding six
(6) months of continuing medical insurance coverage under the U.S. Consolidated
Omnibus Reconciliation Act (“COBRA”) which amount shall be paid to Employee
three days after the end of the Revocation Period; and

(e)    accrued but unutilized vacation pay.

To the extent necessary to give effect to the provisions of Section 2 (b) above,
the applicable grant agreements shall be deemed amended by the provisions of
Section 2(b) above. All payments made pursuant to this Section 2 shall be
subject to appropriate tax withholding and are subject to all the terms and
conditions of this Agreement. Employee acknowledges and agrees that, except as
expressly set forth in Section 2 hereof, Employee is not entitled to receive any
additional compensation, bonus, equity compensation, payment in lieu of any paid
time off, equity awards, severance payments or other payments or benefits of any
kind from the Company or its parents, subsidiaries or its affiliates or with
respect to Employee’s employment with the Company or any of its parents,
subsidiaries and affiliates.

Section 3. Release of Claims.

(a)    General Release by Employee. In consideration of the foregoing (including
the payments and benefits under Section 2 (a-d) hereof, which the Company is not
required to make or provide under any preexisting agreement, plan or policy),
which Employee hereby expressly acknowledges as good and sufficient
consideration for the releases provided below, Employee hereby unconditionally
and irrevocably releases, acquits and forever discharges, to the fullest extent
permitted by applicable law, (i) the Company and all of its predecessors,
successors and assigns, (ii) all of the Company’s past, present and

 

- 2 -



--------------------------------------------------------------------------------

future affiliates, parent corporations (including MII), subsidiaries, divisions
and joint venture entities and all of their respective predecessors, successors
and assigns and (iii) all of the past, present and future officers, directors,
managers, shareholders, investors, employee benefit plan administrators,
employees, agents, attorneys and other representatives of each of the entities
described in the immediately preceding clauses (i) and (ii), individually and in
their respective representative capacities (the persons or entities referred to
in the immediately preceding clauses (i), (ii) and (iii) being, individually, a
“Releasee” and, collectively, the “Releasees”), from any and every action, cause
of action, complaint, claim, demand, administrative charge, legal right,
compensation, obligation, damages (including consequential, exemplary and
punitive damages), liability, cost or expense (including attorney’s fees) that
Employee has, may have or may be entitled to from or against any of the
Releasees, whether legal, equitable or administrative, in any forum or
jurisdiction, whether known or unknown, foreseen or unforeseen, matured or
unmatured, accrued or not accrued, which arises directly or indirectly out of,
or is based on or related in any way to Employee’s employment with or
termination of employment from the Company or Employee’s service for or other
affiliation with MII or any of its subsidiaries (including the Company) or joint
venture entities, including any such matter arising from the negligence, gross
negligence or reckless, willful or wanton misconduct of any of the Releasees
(together, the “Released Claims”); provided, however, that this Release does not
apply to, and the Released Claims do not include: (i) any claims arising solely
and specifically under the U.S. Age Discrimination in Employment Act of 1967
after the date this Agreement is executed by Employee; (ii) any claim for
indemnification (including under MII’s or the Company’s organizational documents
or insurance policies) arising in connection with an action instituted by a
third party against MII or the Company or any of their affiliates or Employee,
in his capacity as an officer, director, manager, employee, agent or other
representative of MII or the Company or any of their affiliates; (iii) any
claims for vested benefits under the Company’s 401(k) plan or vested benefits
under the EDCP; (iv) any claims relating to Employee’s eligibility to continue
participating in health coverage currently available to Employee in accordance
with COBRA, subject to the terms, conditions and restrictions of that Act;
(v) any claim arising from any breach or failure to perform any provision of
this Agreement; or (vi) any claim for worker’s compensation benefits or any
other claim that cannot be waived by a general release.

(b)    Release to be Full and Complete; Waiver of Claims, Rights and Benefits.
The parties intend this Release to cover any and all such Released Claims,
whether they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, retaliation claims, personal injury
claims, constructive or wrongful discharge claims, emotional distress claims,
pain and suffering claims, public policy claims, claims for debts, claims for
expense reimbursement, wage claims, claims with respect to any other form of
compensation, claims for attorneys’ fees, other claims or any combination of the
foregoing, and whether they may arise under any employment contract (express or
implied), policies, procedures, practices or by any acts or omissions of any of
the Releasees or whether they may arise under any state, local or federal law,
statute, ordinance, rule or regulation, including all Texas employment
discrimination laws, Chapter 21 of the Texas Labor Code, the Texas Payday Act,
all U.S. federal discrimination laws, the U.S. Age Discrimination in Employment
Act of 1967, the U.S. Employee Retirement Income Security Act of 1974, Title VII
of the U.S. Civil Rights Act of 1964, the U.S. Civil

 

- 3 -



--------------------------------------------------------------------------------

Rights Act of 1991, the U.S. Rehabilitation Act of 1973, the U.S. Americans with
Disabilities Act of 1990, the U.S. Equal Pay Act, the U.S. National Labor
Relations Act, the U.S. Older Workers Benefit Protection Act, the U.S. Worker
Adjustment and Retraining Notification Act, the U.S. Family and Medical Leave
Act, the U.S. Sarbanes-Oxley Act of 2002 or common law, without exception. As
such, it is expressly acknowledged and agreed that this Release is a general
release, representing a full and complete disposition and satisfaction of all of
the Company’s and any Releasee’s real or alleged legal obligations to Employee,
with the only exceptions being as expressly stated in the proviso to
Section 3(a) hereof. Employee understands and agrees, in compliance with any
law, statute, ordinance, rule or regulation which requires a specific release of
unknown claims or benefits, that this Agreement includes a release of unknown
claims, and Employee hereby expressly waives and relinquishes any and all
Released Claims and any associated rights or benefits that Employee may have,
including any that are unknown to Employee at the time of the execution this
Agreement.

(c)    Certain Representations of Employee. Employee represents and warrants
that: (i) Employee is the sole and lawful owner of all rights, titles and
interests in and to all Released Claims; and (ii) Employee has the fully legal
right, power, authority and capacity to execute and deliver this Agreement.

(d)    Covenant Not to Sue. Employee expressly agrees that neither Employee nor
any person acting on Employee’s behalf will file or bring or permit to be filed
or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Employee agrees that such Releasees are
entitled to legal and equitable remedies against Employee, including an award of
attorney’s fees. Notwithstanding the foregoing or any other provision in this
Agreement to the contrary, including any provision in Sections 5, 6 or 7, the
Company and Employee further agree that nothing in this Agreement (i) limits
Employee’s ability to file a charge or complaint with the EEOC, the NLRB, OSHA,
the SEC or any other federal, state or local governmental agency or commission
(“Government Agencies”); (ii) limits Employee’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information and reporting possible violations of law or regulation or
other disclosures protected under the whistleblower provisions of applicable law
or regulation, without notice to the Company; or (iii) limits Employee’s right
to receive an award for information provided to any Government Agencies. Should
Employee file a charge or complaint with any Government Agency, or should any
governmental entity, agency or commission file a charge, action, complaint or
lawsuit against any of the Releasees based on any Released Claim, Employee
agrees not to seek or accept any payment from any of the Releasees.

 

- 4 -



--------------------------------------------------------------------------------

Section 4. Return of Materials, Nondisparagement and Cooperation Undertakings.

(a)    Return of Materials. On or promptly after the Resignation Date, Employee
shall return to MII or the Company, with no request being required of MII or the
Company (i) any and all documents, records, files, reports, memoranda, books,
papers, plans, letters and any other data in Employee’s possession regardless of
the medium maintained, held or stored (whether documentary, computer or other
electronic storage or other) that relate in any way to the business or
operations of MII or the Company or any of their past or present affiliates,
subsidiaries, divisions or joint ventures (such entities being, individually, a
“Company Entity” and, collectively, the “Company Entities”) (and Employee shall
not retain, recreate or deliver to anyone else such information); and (ii) any
credit cards, keys, access cards, calling cards, computer equipment and
software, telephone, facsimile or other equipment or property of any of the
Company Entities.

(b)    Nondisparagement. Employee shall refrain from making, directly or
indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about the Company or any of the other Releasees, or about any aspect
of the respective businesses, operations, financial results or prospects of any
of the Company Entities, including comments relating to Employee’s termination
of employment. Notwithstanding the foregoing, it is understood and agreed that
nothing in this Section 4(b) or in Section 5 hereof is intended to: (i) prevent
Employee from testifying truthfully in any legal proceeding brought by any
governmental authority or other third party or interfere with any obligation
Employee may have to cooperate with or provide information to any government
agency or commission, subject to compliance with the provisions of Section 5(c)
hereof, if applicable; (ii) prevent Employee from advising Employee’s spouse of
the terms and conditions of this Agreement; or (iii) prevent Employee from
consulting with Employee’s own legal counsel, as contemplated by Section 7 of
this Agreement.

(c)    Cooperation. Employee agrees to be reasonably available to the Company
Entities or their representatives (including their attorneys) to provide
information and assistance as requested by MII or the Company. Such information
and assistance may include testifying (and preparing to testify) as a witness in
any proceeding or otherwise providing information or reasonable assistance to
the Company Entities in connection with any investigation, claim or suit, and
cooperating with the Company Entities regarding any litigation, government
investigation, regulatory matter, claim or other disputed item involving any of
the Company Entities that relate to matters within the knowledge or
responsibility of Employee during Employee’s employment. Specifically, Employee
agrees (i) to meet with the Company Entities’ representatives, their counsel or
other designees at reasonable times and places with respect to any matter within
the scope of the foregoing provisions of this Section 4(c); (ii) to provide
truthful testimony regarding any such matter to any applicable court, agency or
other adjudicatory body; (iii) to provide the Company Entities with immediate
notice of contact or subpoena by any non-governmental adverse party (known to
Employee to be adverse to any of the Company Entities or their

 

- 5 -



--------------------------------------------------------------------------------

interests), and (iv) to not voluntarily assist any such non-governmental adverse
party or such non-governmental adverse party’s representatives. Such cooperation
required by Employee shall not unreasonably interfere with Employee’s other
business endeavors.

(d)    Enforcement. The covenants set forth in the foregoing provisions of this
Section 4 may be enforced pursuant to the provisions of Sections 5(e) and 5(f)
hereof.

Section 5. Confidentiality Agreement.

(a)    Definition of Trade Secrets and Confidential Business Information.
Employee acknowledges and agrees that any and all non-public information
regarding the Company Entities and their customers and suppliers (including any
and all information relating to the Company Entities’ respective business plans
or practices, products, services, contracts with customers, backlog, bids
outstanding, target projects, financial or operational performance, finances,
financial accounting policies, practices or systems, internal controls or
internal control systems, financial projections or budgets, board of directors
or board committee proceedings, investor relations practices, capital
expenditures, equipment, pricing strategies, marketing programs or plans,
executive management or other personnel, human resources plans, policies,
practices, records or systems, information technology systems or other business
systems, project management, business strategy, profits or overhead) is
confidential and the unauthorized disclosure of such confidential information
could result in irreparable harm to one or more of the Company Entities. Such
confidential information, in whatever form maintained, held or stored (whether
documentary, computer or other electronic storage or other), includes each
Company Entity’s proprietary interest in its trade secrets, including its lists
of customers and prospective customers, and other information that has
recognized value and that is not generally available through other sources
(collectively, “Trade Secrets”), and information regarding each Company Entity’s
various services, projects, products, procedures or systems that is treated as
confidential by such Company Entity which may not rise to the level of a Trade
Secret (collectively, “Confidential Business Information”). Confidential
Business Information does not include information that properly and lawfully has
become generally known to the public other than as a result of any act or
omission of Employee. Collectively, Trade Secrets and Confidential Business
Information (and including all the non-public information referred to in the
first sentence of this Section 5(a) and all information relating to Employee’s
separation from service with the Company) are referred to herein as
“Confidential Information.”

(b)    Importance of Confidential Information. The parties hereby agree that
Employee has been provided with Confidential Information during the period of
Employee’s employment. By signing this Agreement, Employee acknowledges delivery
to and receipt by Employee of Confidential Information. Employee further
acknowledges that the preservation and protection of the Confidential
Information was an essential part of Employee’s employment with the Company and
that Employee has had a duty of fidelity and trust to the Company Entities in
handling the Confidential Information.

(c)    Nondisclosure or Misuse. Employee agrees that Employee will not disclose
or take away any of the Confidential Information, directly or indirectly, or use
such

 

- 6 -



--------------------------------------------------------------------------------

information in any way. Without limiting the generality of the foregoing,
Employee will not disclose any of the Confidential Information to any securities
analysts, shareholders, prospective investors, customers, competitors or any
other third party, including any third party who has or may express an interest
in acquiring any of the Company Entities or all or any significant portion of
their respective outstanding equity securities or assets. If Employee is legally
required to disclose any Confidential Information, Employee shall, to the extent
not prohibited by applicable law or legal process, promptly notify the Company
in writing of such requirement so that the Company or any of the other Company
Entities may seek an appropriate protective order or other relief or waive
compliance with the nondisclosure provisions of this Section 5 with respect to
such Confidential Information. To the extent not prohibited by applicable law,
Employee agrees to cooperate with and not to oppose any effort by the Company or
any other Company Entity to resist or narrow such request or to seek a
protective order or other appropriate remedy. In any such case, Employee will:
(i) disclose only that portion of the Confidential Information that, according
to written advice of Employee’s counsel, is required to be disclosed; (ii) use
reasonable best efforts to obtain assurances that such Confidential Information
will be treated confidentially; and (iii) to the extent not prohibited by
applicable law, promptly notify the Company in writing of the items of
Confidential Information so disclosed. The foregoing obligations are in addition
to any confidentiality obligations Employee may have under any other agreements
or arrangements with any of the Company Entities. Nothing in this Agreement
prohibits Employee from reporting possible violations of law or regulation to
any governmental agency or entity (or of making any other protected
disclosures). Pursuant to the Defend Trade Secrets Act of 2016, Employee is
advised that an individual shall not be held criminally or civilly liable under
any Federal or state trade secret law for the disclosure of a trade secret that
(i) is made (A) in confidence to a Federal, state or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Further, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order.

(d)    Return of Confidential Information. On or promptly after the Resignation
Date, all documents or other information containing or referring to any of the
Confidential Information as may be in Employee’s possession, or over which
Employee may have control, regardless of whether prepared by Employee, shall be
returned by Employee to the Company in accordance with the provisions of
Section 4(a) hereof.

(e)    Enforcement of Covenants. Employee acknowledges that the injury that
would be suffered by the Company Entities as a result of a breach or threatened
breach of the provisions of Section 4 hereof or this Section 5 would be
immediate and irreparable and that, because of the difficulty of measuring
economic loss of any such breach or threatened breach, an award of monetary
damages to the Company Entities for any such breach would be an inadequate
remedy. Accordingly, in the event that the Company determines that Employee has
breached or attempted to breach or is threatening to breach

 

- 7 -



--------------------------------------------------------------------------------

any provision of Section 4 hereof or this Section 5, in addition to any other
remedies at law or in equity that any of the Company Entities may have available
to them, it is agreed that each of the Company Entities shall be entitled, upon
application to any court of proper jurisdiction, to temporary or permanent
restraining orders or injunctions against Employee prohibiting such breach or
attempted or threatened breach, without the necessity of: (i) proving immediate
or irreparable harm; (ii) establishing that monetary damages are inadequate or
that the Company Entities do not have an adequate remedy at law; or
(iii) posting any bond with respect thereto.

(f)    Repayment and Forfeiture. Employee agrees that in the event that
(i) Employee breaches any term of Sections 3 or 4 hereof or this Section 5, or
(ii) Employee challenges the validity of all or any part of this Section 5, and
all or any part of this Section 5 is found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction or an arbitrator in a
proceeding between Employee and a Company Entity, in addition to any other
remedies at law or in equity the Company may have available to it, the Company
shall not be obligated to make any of the payments and may cease to make such
payments or to provide for any of the benefits specified in Section 2 hereof,
and shall be entitled to recoup from Employee any and all of the value of the
payments and benefits provided pursuant to Section 2 hereof that have vested or
been paid pursuant to that Section.

Section 6. Entire Agreement; Amendment; Third-Party Beneficiaries. Employee and
the Company agree and acknowledge that this Agreement contains and comprises the
entire agreement and understanding between the parties with respect to the
subject matter hereof, that no other representation, promise, covenant or
agreement of any kind whatsoever has been made to cause either party hereto to
execute this Agreement, that all agreements and understandings between the
parties with respect to the subject matter hereof are embodied and expressed in
this Agreement and that this Agreement supersedes all prior agreements,
negotiations, discussions, understandings and commitments, written or oral,
between the parties hereto with respect to such subject matter. The parties also
agree that the terms of this Agreement shall not be amended or changed except in
writing and signed by Employee and a duly authorized agent of the Company. The
parties to this Agreement further agree that this Agreement shall be binding on
and inure to the benefit of Employee and the Company and the Company’s
successors and assigns. Except to the extent otherwise provided in this
Agreement with respect to the Company Entities and the Releasees (each such
Company Entity and each such Releasee hereby being expressly made a third-party
beneficiary of this Agreement), the provisions of this Agreement shall not
confer upon any third party any remedy, claim, liability, reimbursement or other
right in excess of those existing without reference to this Agreement.

Section 7. Timing and Consultation with Counsel. Employee acknowledges that
Employee has been given a reasonable period of time, not less than twenty-one
(21) days, within which to consider this Agreement and has been advised to
discuss the terms of this Agreement with legal counsel of Employee’s own
choosing. Employee acknowledges that this Agreement was offered to Employee on
November 4, 2019, and Employee was advised that if accepted (i) it must be
executed on or prior to November 25, 2019, and (ii) the Agreement could be
revoked, in writing, for up to seven (7) days following the date of such
acceptance. Any such revocation must be in writing and delivered to the Company
addressed to its Senior Vice President and Chief Human Resources Officer at 757
N. Eldridge Parkway, Houston, Texas 77079 or via email (email

 

- 8 -



--------------------------------------------------------------------------------

address: SAllen@mcdermott.com). If Employee revokes this Agreement, Employee’s
resignation shall nevertheless remain effective and Employee will not be
entitled to any of the payments or benefits set forth in Section 2 (a-d) hereof.
Employee represents that Employee has relied on Employee’s own knowledge and
judgment and on the advice of independent legal counsel of Employee’s choosing
and has consulted with such other independent advisors as Employee and
Employee’s counsel deemed appropriate in connection with Employee’s review of
this Agreement and Employee’s rights with respect to Employee’s separation from
service from the Company and other Company Entities and with respect to this
Agreement. Based on Employee’s review, Employee acknowledges that Employee fully
and completely understands and accepts all the terms of this Agreement,
including the Release in Section 3 hereof, and their legal effects, and Employee
is entering into this Agreement voluntarily and of Employee’s own free will,
with full consideration of any and all rights which Employee may currently have.
Employee further acknowledges that Employee is not relying on any
representations or statements made by the Company or any other Company Entity,
or by any of their respective officers, directors, employees, affiliates,
agents, attorneys or other representatives, regarding this Agreement, except to
the extent such representations are expressly set forth in this Agreement.
Employee also acknowledges that Employee is not relying upon a legal duty, if
one exists, on the part of the Company or any other Company Entity, or any of
their respective officers, directors, employees, subsidiaries, affiliates,
agents, attorneys or other representatives, to disclose any information in
connection with the execution of this Agreement or its preparation, it being
expressly understood that Employee shall never assert any failure to disclose
information on the part of any such person or entity as a ground for challenging
this Agreement or any provision hereof.

Section 8. Applicable Law; Venue. This Agreement shall be interpreted and
construed in accordance with the substantive laws of the State of Texas, without
giving effect to any conflicts of laws provisions thereof that would result in
the application of the laws of any other jurisdiction. THE EXCLUSIVE VENUE FOR
THE RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR EMPLOYEE’S
EMPLOYMENT (EXCEPT FOR ANY DISPUTE THAT MAY BE SUBJECTED TO ARBITRATION BY
MUTUAL AGREEMENT OF THE PARTIES HERETO AFTER THE DATE HEREOF) SHALL BE IN THE
STATE AND FEDERAL COURTS LOCATED IN HARRIS COUNTY, TEXAS AND THE PARTIES HEREBY
EXPRESSLY CONSENT TO THE JURISDICTION OF THOSE COURTS.

Section 9. Section 409A; Other Tax Matters. This Agreement is intended to
provide payments that are exempt from or compliant with the provisions of
Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. Notwithstanding any provisions of an RSU to
the contrary, no RSU shall be settled by reason of a change in control of
McDermott International, Inc. or disability of Employee unless such event is a
change in control or disability, as applicable, within the meaning of
Section 409A. Notwithstanding anything herein to the contrary, if on the date of
Employee’s separation from service Employee is a “specified employee,” as
defined in Section 409A, then all or a portion of any severance payments, or
benefits under this Agreement that would be subject to the additional tax
provided by Section 409A(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code shall be delayed until the first day of the
seventh month following Employee’s separation from service date (or, if earlier,
Employee’s date of death) and shall be paid as a lump sum (without interest) on
such date. For purposes of this Agreement, a termination of

 

- 9 -



--------------------------------------------------------------------------------

Employee’s employment must be a “separation from service” for purposes of
Section 409A. Employee acknowledges and agrees that Employee has obtained no
advice from the Company or any of the other Company Entities, or any of their
respective officers, directors, employees, subsidiaries, affiliates, agents,
attorneys or other representatives, and that none of such persons or entities
have made any representation regarding the tax consequences, if any, of
Employee’s receipt of the payments, benefits and other consideration provided
for in this Agreement. Employee further acknowledges and agrees that Employee is
personally responsible for the payment of all federal, state and local taxes
that are due, or may be due, for any payments and other consideration received
by Employee under this Agreement. Employee agrees to indemnify the Company and
hold the Company harmless for any and all taxes, penalties or other assessments
that Employee is, or may become, obligated to pay on account of any payments
made and other consideration provided to Employee under this Agreement
(including, without limitation, any amounts relating to or imposed by the
operation of Section 409A of the Code).

Section 10. Miscellaneous Provisions.

(a)    Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party hereto entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to either party hereto, it is in writing
signed by such party or an authorized representative thereof. Failure on the
part of the Company or Employee at any time to insist on strict compliance by
the other party with any provisions of this Agreement shall not constitute a
waiver of the obligations of either party hereto in respect thereof, or of
either such party’s right hereunder to require strict compliance therewith in
the future. No waiver of any breach of this Agreement shall be deemed to
constitute a waiver of any other or subsequent breach.

(b)    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under applicable law, that provision shall be severable
and this Agreement shall be construed and enforced as if that illegal, invalid
or unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision, and there shall be
added automatically as part of this Agreement a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

(c)    Further Assurances. Employee shall, on request by the Company from time
to time after the date hereof, execute, acknowledge and deliver to the Company
such other documents and instruments as the Company may require to give effect
to the provisions of this Agreement, including a confirmatory release of the
Released Claims as of the Resignation Date.

(d)    Section Headings. Titles and headings to Sections and subsections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.

(e)    Construction; Timing of Payments. In this Agreement, unless the context
clearly indicates otherwise: (i) words used in the singular include the plural
and words used in the plural include the singular; (ii) reference to any gender
includes the other gender and the neuter; (iii) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without

 

- 10 -



--------------------------------------------------------------------------------

limitation”; (iv) the words “shall” and “will” are used interchangeably and have
the same meaning; (v) the word “or” shall have the inclusive meaning represented
by the phrase “and/or”; (vi) the words “this Agreement,” “herein,” “hereunder,”
“hereof,” “hereto” and words of similar import shall be deemed references to
this Agreement as a whole and not to any particular Section or other provision
of this Agreement; (vii) reference to any law (including statutes and
ordinances) means such law (including all rules and regulations promulgated
thereunder) as amended, modified, codified or reenacted, in whole or in part,
and in effect at the time of determining compliance or applicability;
(viii) relative to the determination of any period of time, “from” means “from
and including” and “through” means “through and including”; and (ix) all
references to dollar amounts herein shall be in respect of lawful currency of
the United States. The language this Agreement uses shall be deemed to be the
language that the parties hereto have chosen to express their mutual intent, and
no rule of strict construction shall be applied against either party hereto. If
the payment date for, or the last day of any period during which, any payment is
to be made by the Company hereunder falls on a day that is a Saturday or a
Sunday or any public or legal holiday, whether federal or state, in Houston,
Texas, then the Company will have until the close of business on the next
succeeding day that is not a Saturday, a Sunday or such a holiday to make such
payment.

(f)    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

[Signature page follows]

 

- 11 -



--------------------------------------------------------------------------------

I HAVE READ THE FOREGOING SEPARATION AGREEMENT, I FULLY UNDERSTAND ITS TERMS AND
THAT I MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY EXECUTING IT, AND I HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

 

Date: November 6, 2019      

/s/ Stuart Spence

      STUART SPENCE

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named Mr. Spence, who acknowledged that he executed the foregoing
instrument for the purposes and consideration therein expressed, and
acknowledged the same to be his free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, in the
County of Harris and State of Texas, this 6th day of November, 2019.

 

/s/ Constance M. Baumgarn

NOTARY PUBLIC

McDERMOTT, INC.

By:  

/s/ Stephen L. Allen

Name:  

Stephen L. Allen

Title:  

SVP, Chief HR Officer

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named officer of McDermott, Inc., who acknowledged that he executed
the foregoing instrument for and on behalf of McDermott, Inc., a Delaware
corporation, and for the purposes and consideration therein expressed, and
acknowledged the same to be his free act and deed and the free act and deed of
said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, in the
County of Harris and State of Texas, this 6th day of November, 2019.

 

/s/ Angela R. Smith

NOTARY PUBLIC

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

Notice of Resignation

To the Board of Directors of McDermott International, Inc.

Effective November 4, 2019, the undersigned, Stuart Spence, resigns from all
positions held as an officer of McDermott International, Inc., a Panamanian
corporation (“McDermott”), and from all positions held as an officer, employee,
member of the board of directors or board of managers (and member of any and all
committees thereof) of any of McDermott’s subsidiaries (whether corporations,
limited liability companies, limited partnerships or other forms of entity) and
joint venture entities, and from any and all positions or capacities with
respect to any employee benefit plan sponsored or maintained by any such entity,
including but not limited to those as reflected on the attachment hereto. This
resignation is not subject to any condition to effectiveness (including, but not
limited to, acceptance by the Board of Directors of McDermott) and is
irrevocable.

 

Dated: November 4, 2019        

/s/ Stuart Spence

    Stuart Spence